PER CURIAM.
In this action on behalf of a minor for personal injuries alleged to have been caused by a truck owned by the appellant City of North Miami Beach and driven by its employee, the appellant Leonard Lockwood, a jury found for the plaintiff, judgment was entered thereon and the defendants appealed.
Appellants contend the court erred in denying their motions for summary judgment and for directed verdict, in excluding motion pictures taken of plaintiff while engaged in certain physical activities subsequent to his injuries, and in making certain comments to the jury.
We have considered those several contentions in the light of the briefs and of the record of this case which is voluminous, and conclude that they are without merit. The city was not exempt from suit. Kaufman v. City of Tallahassee, 84 Fla. 634, 94 So. 697, 30 A.L.R. 471. Maxwell v. City of Miami, 87 Fla. 107, 100 So. 147, 33 A.L.R. 682; City of Miami v. Simpson, Fla.1965, 172 So.2d 435. The issue of neg*367ligence was properly submitted to the jury. The motion pictures which the court excluded were cumulative to several hundred feet of such motion pictures which had been shown before the jury. That action of the court was not an abuse of discretion. No harmful error was disclosed in the form of statements by the court during the trial.
Accordingly the judgment is affirmed.